NON-FINAL OFFICE ACTION after RCE
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Requirement
Claims 38-53 (encompassing Groups II - IV) remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 AUG 2020.

Priority
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. § 119(e).  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 NOV 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-33 and 35-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 29, line 11:  “all of which” refers to which particular ones of the elements?  The orifice is formed of flexible material?  Claim 29, as amended, is therefore indefinite.



Claim Rejections - 35 USC § 103
The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in the art, in light of the written description in the specification, including the drawings, without reading into the claim any disclosed limitation or particular embodiment. See, e.g., In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989).  The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000).
To determine whether subject matter would have been obvious, "the scope and content of the prior art are to be determined; differences between the prior art and the claims at issue are to be ascertained; and the level of ordinary skill in the pertinent art resolved .... Such secondary considerations as commercial success, long felt but unsolved needs, failure of others, etc., might be utilized to give light to the circumstances surrounding the origin of the subject matter sought to be patented." Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966).
The Supreme Court has noted:
Often, it will be necessary for a court to look to interrelated teachings of multiple patents; the effects of demands known to the design community or present in the marketplace; and the background knowledge possessed by a person having ordinary skill in the art, all in order to determine whether there was an apparent reason to combine the known elements in the fashion claimed by the patent at issue.

KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740-41 (2007). "Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." (Id. at 1742).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 29, 30, 31, 33, 35, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. (2007/0171764 A1) in view of Alden et al. (US 2009/0292572 A1) and Stephens (US 5419632).
Klein et al. discloses the claimed delivery apparatus subcombination for delivering carbon dioxide to a concrete mixer containing cementitous material including a delivery line 102 with a proximal end is connected to a source 118 of liquid carbon dioxide ¶ [0030]; a tapered orifice/nozzle 112 at the distal end of the delivery line 102, through which the carbon dioxide exits from the delivery line 102, wherein the diameter of the delivery line 102 as it joins the orifice is Dp and the diameter of the orifice is Do, and wherein Do is less than Dp due to the tapered orifice/nozzle seen in Figure 5; a programmable logic computer/controller 116 capable of performing the recited functions ¶ [0041] - [0050] and see Figure 11; wherein the delivery line 102 comprises a valve 124 to adjust flow rate of the carbon dioxide in the delivery line 102 and wherein the controller 116 controls the valve 124 to control the flow through the delivery line; and although the concrete mixer is not considered part of the delivery apparatus subcombination, Klein et al. shows the use of delivery line with a concrete mixer that is a transportable mixer 704 or wherein the concrete mixer is a drum 702 of a ready-mix truck 704 - see Figures 7A-10.
Klein et al. does not disclose stopping the flow of a fluid to the mixer when a predetermined dose of the fluid has been delivered or a conduit leading from the orifice to a wand, all of which are flexible.  
Alden et al. teaches an analogous system for delivering a fluid to a concrete mixer that includes a controller (field box) 240 that determines a flow rate and amount of 
[0055] When the meters 220 through 220e indicate that an appropriate amount of 
admixture has been pumped into the measure tanks 230 through 230e, for example, an amount of admixture called for by a concrete batch recipe, the fill valves 225 through 225e are closed and the pumps 215 through 215e are shut off.  The measure tanks 230 through 230e preferably have a transparent window to permit visual confirmation of the amount of admixture in the measure tanks 230 through 230e.  The amount of admixture in the measure tanks 230 through 230e is preferably confirmed using two methods.  For example, the two methods currently used by many existing concrete plants involves obtaining readings from meters, such as meters 220 through 220e, and a visual inspection of the amount of fluid in a measure tank, such as a measure tank 230.  Embodiments described below relate to improved methods for confirming the amount of admixture dispensed, either into measure tanks 230 through 230e or into another suitable receptacle.  The discharge valves 235 through 235e are then opened and the admixture in the measure tanks 230 through 230e is discharged, for example, into a vehicle for transport to a jobsite.  The vehicle may contain other ingredients such as cement, aggregate, fines, or water, or such ingredients may be added after the admixtures are deposited in the vehicle.
 [0103] The primary admixture volume measurement, such as a reading from    flow meter 220, is preferably used to determine when a predetermined volume of 
admixture called for by a recipe has been delivered from a storage tank 210.  
When the primary volume measurement reaches the predetermined volume, the 
redundant admixture volume measurement, second redundant admixture volume 

determine whether the predetermined volume of admixture was delivered.  In a 
preferred embodiment, admixture is stopped from flowing from a storage tank 210 when the primary volume measurement reaches the predetermined volume called for by a recipe and the redundant admixture volume measurement, second redundant volume measurement, or both, approximates the predetermined volume measurement.  That is, the redundant and second redundant volume measurements do not need to precisely match the primary volume measurement.  In one example, the redundant and second redundant volume measurements are preferably within a given range of the primary volume measurement, for example, plus or minus 3%.  If there is a difference greater than plus or minus 3% between the primary volume measurement and the redundant or the second redundant volume measurement an error code is preferably generated by the field box/controller 240. 
[0111] An exemplary embodiment of the field box 240 learning a normal 
operation of the concrete plant 205 is described with reference to FIGS. 3 and 
9.  The following discussion assumes that the learning occurs for a 
predetermined amount of admixture to be dispensed, and that similar learning 
occurs for different amounts of dispensed admixture.  At step 900 the field box 
240 measures the fill time that the fill valve 225 is open.  The field box 240 
compares the measured fill time the fill valve 225 is open against any codes 
generated, by the fill valve 225 or by any other component communicating with 
the field box 240, while admixture is dispensed into the vehicle 700 at step 
905.  By comparing the fill time for the fill valve 225 against any generated 
codes, the field box 240 may determine whether the measured fill time is 
associated with a normal operation code or with a warning or error code.  At 
step 910 the field box 240 records the time the fill valve 225 was open as a 
normal fill time if no warning or error codes were present.  Otherwise, the 
field box 240 does not record the time the fill valve 225 was open if there was 
a warning or error code generated. 
 CLAIM 14.  A method for determining the volume of admixture for a concrete 

component and through a second component;  monitoring a parameter of the first 
component with a field box;  monitoring a parameter of the second component 
with a field box;  determining a volume of the admixture flowed through the 
first component by the field box based on the monitored parameter of the first 
component;  determining the volume of the admixture flowed through the second 
component by the field box based on the monitored parameter of the second 
component;  and stopping a flow of admixture from the storage tank by the field 
box when the determination of the volume of the admixture that has flowed 
through the first component reaches a predetermined volume and the 
determination of the volume of the admixture flowed through the second 
component approximates the predetermined volume. 
 CLAIM 18.  The method for determining the volume of admixture for a concrete 
recipe according to claim 14, further comprising: flowing the admixture from a 
storage tank through a third component;  monitoring a parameter of the third 
component;  determining a volume of the admixture flowed through the third 
component based on the monitored parameter of the third component;  and wherein stopping the flow of admixture from the storage tank by the field box occurs when the determination of the volume of the admixture flowed through the first component reaches a predetermined volume and the determination of the volume of the admixture flowed through the second component and through the third component approximates the predetermined volume. 

It would have been obvious to one skilled in the art before the effective filing date of the invention to have substituted the control protocol in Klein et al. with the control protocol of Alden et al. for the purpose of accurately dispensing a predetermined dose of a fluid into a concrete mixer per the specifications of a batch recipe instead of dosing as a function of temperature of the concrete mixture as in Klein et al.

It would have further been obvious to one skilled in the art before the effective filing date of the invention to have provided the orifice of the delivery line in Klein et al. with a conduit leading from the orifice to a wand and forming any of these delivery components to be formed of a materials that enables flexibility as taught or suggested by Stephens for the purpose of permitting the bending of these delivery components to enable the discharge of delivered material to a desired location or point of use such as an injection point [at 68] - (col. 5, line 64 - col. 6, line 13).
Placing the opening of the conduit at least 5 cm as recited in claim 30, on average, from concrete mixing in the mixer is merely an intended use of the conduit, not germane to the patentability of the delivery apparatus subcombination.

Claims 29, 30, 31, 33, 35, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. (2007/0171764 A1) in view of Rosaen (US 2008/0092957 A1) and Stephens (US 5419632).
Klein et al. discloses the claimed delivery apparatus subcombination for delivering carbon dioxide to a concrete mixer containing cementitous material including a delivery line 102 with a proximal end is connected to a source 118 of liquid carbon dioxide ¶ [0030]; a tapered orifice/nozzle 112 at the distal end of the delivery line 102, through which the carbon dioxide exits from the delivery line 102, wherein the diameter 
Klein et al. does not disclose stopping the flow of a fluid to the mixer when a predetermined dose of the fluid has been delivered or a conduit leading from the orifice to a wand, all of which are flexible.  
Rosaen teaches an analogous system for delivering a fluid to a concrete mixer that includes a controller 22 that determines a flow rate and amount of the fluid delivered to the mixer and outputs a signal to stop delivery of the fluid when a predetermined dose of the fluid has been delivered; the batching system that dispenses substances into the mixer processes signals and sends a signal to close valve(s) in the delivery line when one or more signals has been reached, wherein the signals corresponds to a predetermined amount of fluid to be delivered to the mixer as set forth in at least the sections of Rosaen seen below:
[0009] More specifically, a water [fluid] control apparatus that may be used with a 
commercial mixing vehicle may include a flowmeter unit in fluid communication 
with a water source, an (optional) normally open valve unit, and a normally 

the flowmeter unit.  The normally closed valve unit may likewise be removably 
connected to the normally open valve unit.  Alternatively, the normally closed 
valve unit may be removably connected to the flowmeter unit, or to a conduit 
(not shown) positioned between the flowmeter unit and the normally closed valve 
unit.  The valve units may each include a power-actuated valve that may he 
triggered in response to commands from a control unit.  The control unit may be 
activated by a switching device positioned in the vehicle cabin. 
 [0010] In operation, for example with a mixer truck, the normally open value 
unit may have a hose (or the like) and spray nozzle attached to permit a user 
to wash out tie truck and mixing equipment.  A second hose or conduit may be 
connected at one end to the normally closed value unit and terminate at an 
opposite end in the mixer drum of the truck.  Water may, therefore.  The 
communicated from a source (e.g., a fixed water tank, truck mounted drum, etc.) 
to the flowmeter unit where the rate and/or volume of the water passing through 
the unit may be measured.  Such measurements may be indicated on a display 
associated with the switching device.  Water passing though the flowmeter unit 
may next pass through the normally open valve unit, and then on to the normally 
closed value unit. 
 [0011] Activation of the switching device by a user may result in the control 
unit causing the valve of the normally open valve unit to close, and the valve 
of the normally closed valve unit to open.  Alternatively, the valves may he 
automatically actuated as Just described by the control unit using on board 
software and/or hardware programmed to cause water to be added at predetermined times or following predetermined events.  Opening of the valve of the normally closed valve unit may thus cause an amount of water to be easily communicated from a water source and into the mixer drum of the mixer truck. 
 [0012] As a still further alternative, it will be appreciated that the control 
unit may be programmed to prevent the opening of the valve of the normally 
closed valve unit where the addition of water would cause the mix to exceed a 
predetermined water-cement ratio. 

may be used with a commercial mixing vehicle 100 having a mixer drum 102, may include a flowmeter unit 12 in fluid communication with a water source 104, an (optional) normally open valve unit 14, and a normally closed valve unit 16.  
The normally open valve unit 14 may be removably connected to the flowmeter 
unit 12.  The normally closed valve unit 16 may likewise be removably connected 
to the normally open valve unit 14.  Alternatively, the normally closed valve 
16 unit may be removably connected to the flowmeter unit 12, or to a conduit 
(not shown) positioned between the flowmeter unit 12 and the normally closed 
valve unit 16.  The valve units 14, 16 may each include a power-actuated valve 
18, 20.  Specifically, valves 16, 18 may each be a solenoid 19, 21 controlled 
valve.  Further, each valve 18, 20 may be actuated in response to a command(s) 
from a control unit 22 that may be activated by a remotely positioned switching 
device 24.  The apparatus 10 may be powered by connecting the switching device 22 of the apparatus to the vehicle 100 power system.  Alternatively, a lithium ion battery (not shown) or the like could be integrated into the control unit 
22.  Each of the units 12, 14, 16 may have a molded plastic body formed using a 
variety of commercial known methods.  However, it will also be appreciated that 
the units 12, 14, 16 may be constructed from a series of welded pipes outfitted 
with a flowmeter and the requisite valve assemblies. 
 [0023] Referring now to FIGS. 2 through 7, the flowmeter unit 12 of the water 
control apparatus 10 may include a fluid conduit (not shown) that extends 
through the unit 12 and defines a water intake opening (not shown) on one side 
26 of the unit 12 and a water outflow opening 28 on an opposite side 30 of the 
unit 12.  A flowmeter 32 that communicates with the fluid conduit and is 
capable of measuring low psi flow rates may be mounted on a face 34 of the unit 
12.  The intake opening (not shown) of the unit 12 may be threaded, or include other manner of connector necessary to secure the unit 12 to a water conduit or hose 106.  However, as best shown in FIGS. 5 and 6, the water outflow opening 28 may include a female connector 35 having series of grooves 36 that, as will 
 [0024] Referring now to FIGS. 2 through 6, a recess 38 may be defined in 
another lace 40 of the flowmeter unit 12 into which may be mounted the control 
unit 22.  The control unit 22 may be electrically connected to, and include 
hardware and/or software that permit tile control and monitoring of the 
flowmeter 32 and the valves 18, 20.  Further, the control unit 22 may be 
electrically connected to, and triggered by, the switching device 24. 
 [0025] Therefore, as mentioned above, when activated via the switching device 
24 the control unit 22 may operate to cause the valve 18 of the normally open 
valve 16 to close, and the valve 20 of the normally closed valve unit 16 to 
open.  Additionally, or alternatively, the control unit 22 may operate to cause 
the valve 20 of the normally closed valve unit 16 to automatically open or 
close to allow (or prevent) an amount of water to flow into the concrete mixing 
drum.  Accordingly, it will be appreciated that the control unit 22 may be 
programmed to maintain the concrete in the drum within predetermined 
water--cement ratio over a predetermined time.  The control unit 22 may also 
include a global positioning system (GPS) receiver 27 and a radio transmitter 
29 for transmitting data (e.g., flow meter information, valve open/close 
status) to a remote station.

It would have been obvious to one skilled in the art before the effective filing date of the invention to have substituted the control protocol in Klein et al. with the control protocol of Rosaen for the purpose of accurately dispensing a predetermined dose of a fluid into a concrete mixer and to accurately measure/control the amount of the fluid  being added to a concrete mix to ensure that the concrete mix is within (or stays within) a predetermined fluid/cement ratio (¶ [0005]) instead of dosing as a function of temperature of the concrete mixture as in Klein et al.

It would have further been obvious to one skilled in the art before the effective filing date of the invention to have provided the orifice of the delivery line in Klein et al. with a conduit leading from the orifice to a wand and forming any of these delivery components to be formed of a material that enables flexibility as taught or suggested by Stephens for the purpose of permitting the bending of these delivery components to enable the discharge of delivered material to a desired location or point of use such as an injection point [at 68] - (col. 5, line 64 - col. 6, line 13).
Placing the opening of the conduit at least 5 cm as recited in claim 30, on average, from concrete mixing in the mixer is merely an intended use of the conduit, not germane to the patentability of the delivery apparatus subcombination.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. (2007/0171764 A1) in view of Alden et al. (US 2009/0292572 A1) and Stephens or Klein et al. (2007/0171764 A1) in view of Rosaen (US 2008/0092957 A1) and Stephens as applied to claim 31 above and further in view of Beaupre (US 2015/0298351 A1).
Modified Klein et al. ‘764 does not disclose the weight sensor.  Beaupre discloses a cement mixer with a drum 1; a fluid supply 3 for supplying a fluid to the drum 1; and a controller 8 that is responsive to a weight sensor for determining the weight of .

Allowable Subject Matter
None.
Response to Amendment
Applicant's arguments filed 8 NOV 2021 with the RCE have been fully considered but they are not persuasive.  
The arguments are certainly informative but refer to many aspects in the art that are not claimed.  For example, subject matter related to endpoints, type of cement used, temperature, lack of incorporation into the mixture, carbon dioxide reactions, cooling or degree of cooling (remarkably the claims are devoid of this word or variations thereof), etc. are lacking from the claims.  Such arguments are thus of no patentable consequence because it is well settled that features not claimed may not be relied upon in support of patentability.  In re Self, 671 F.2d 1344, 213 USPQ 1 (CCPA 1982).  
Applicant concludes that one skilled in the art would not be motivated to combine the prior art based upon said arguments referenced above.  Even if Applicant’s arguments possess some merit, the examiner notes that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).  Accordingly, can’t additives (such as carbon dioxide) be supplied via a controller to a mixer at a predetermined dose based upon known input parameters of the concrete mix (type of mix, volume or quantity, temperature, ambient temperature, time to delivery, slump, etc.) as a function of look-up tables referenced by an operator or via automated means?  It appears a predetermined dose of carbon dioxide [via the control protocol of Alden or Rosaen] applied to identical batches of concrete in identical mixers would produce reproducible cooling results rather than the “unpredictable and imprecise cooling of the mix” stated by Applicant.  Therefore, the examiner argues the control protocols of Alden and Rosaen are applicable to Klein within the scope of wholly non-restrictive claims such that the dosing of fluid into a concrete mix is achieved via a predetermined dose determined by a controller rather than based upon a temperature.
Applicant further reaches conclusions such as rendering the invention of Klein inefficient and producing inferior results, rendering the mix unworkable, unpredictable and imprecise cooling, etc.  Such positions are considered to be speculative attorney's argument unsupported by objective technical evidence on the issue.  Arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Pearson, 494 F.2d 1399, 1405, 181 USPQ 641, 646 (CCPA 1974).  
The examiner finds the next set of arguments related to Stephens perplexing.  Applicant now claims the structure of a conduit leading from the orifice to a wand, all of 
	It is observed that artisans must be presumed to know something about the art apart from what the references disclose (see In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962)).  Moreover, skill is presumed on the part of those practicing in the art. See In re Sovish, 769 F.2d 738, 226 USPQ 771 (Fed. Cir. 1985). Therefore, it is concluded that the selection of a well-known material in the art such as a flexible material would have been obvious to one of ordinary skill in this art, if for no other reason than to achieve the advantage of using a material that will not damage other 
		This exemplifies the Supreme Court's analysis in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 [82 USPQ2d 1385] (2007). “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.” Id. at 417.	As further emphasis on the substitution of one material for another,  there is the venerable case of Hotchkiss v. Greenwood, 52 U.S. (11 How.) 248 (1851), cited approvingly in KSR Int'l Co. v. Teleflex Inc., supra, 550 U.S. at 406, 415, which denied patentability to an invention consisting of the substitution of a clay or porcelain knob for a metallic or wood knob in a doorknob (the doorknob itself, as distinct from the knob on the end of it, being an assemblage of knob, shank, and spindle). Other substitution cases in which patentability was denied on grounds of obviousness include Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 1535–38 [218 USPQ 871] (Fed. Cir. 1983); Brunswick Corp. v. Champion Spark Plug Co., 689 F.2d 740, 749-50 [216 USPQ 1] (7th Cir. 1982), and Lyle/Carlstrom Associates, Inc. v. Manhattan Store Interiors, Inc., 635 F.Supp. 1371, 1381-83 [230 USPQ 278] (E.D.N.Y. 1986), aff'd, 824 F.2d 977 (Fed. Cir. 1987).  
Among the inventions that the law deems obvious are those modest, routine, everyday, incremental improvements of an existing product or process that confer Ritchie v. Vast Resources Inc., 90 USPQ2d 1668 (Fed. Cir. 2009).  Accordingly, it is well settled that a predictable substitution of a flexible material for an existing material  is well within the grasp of 35 U.S.C 103(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution 




/CHARLES COOLEY/Examiner, Art Unit 1774                                                                                                                                                                                                        Ph:  571-272-1139

								





12 January 2022